Exhibit 10.53

EXECUTIVE BENEFITS AGREEMENT

This Executive Benefits Agreement (henceforth the “Agreement”) effective as of [
— ][ — ], 2007 (the “Effective Date”) by and between AIRTRAN HOLDINGS, INC., a
Nevada corporation (henceforth the “Company”) and [ — ] (henceforth the
“Executive”).

RECITALS

WHEREAS, the non-management members of the Company’s Board of Directors
(henceforth the “Board”) believe Executive to be the best qualified individual
to protect and enhance the best interests of the Company and its stockholders
and that entering into this Agreement to ensure Executive’s continued and
long-term employment with the Company is in the best interests of the Company
and its stockholders; and

WHEREAS, the Board recognizes that, as in the case of many publicly-held
corporations, the possibility of a change of control may exist and that the
uncertainty and questions which such possibility may raise among management may
result in the departure or distraction of management personnel to the detriment
of the Company and its stockholders; and

WHEREAS, the Board has determined that in the event of that contingency, it is
imperative to be able to rely on management’s continuance and in particular, the
leadership of Executive and that appropriate steps should be taken to secure
that essential service; and

WHEREAS, Executive and the Company now desire to enter into this Agreement;

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and promises contained herein, the Company and Executive agree as follows:

CONTRACT TERMS

1. DEFINITIONS

1.1 “Affiliate” means any Person directly or indirectly controlling or
controlled by or under the direct or indirect common control with such Person.
For purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract,
or otherwise.

1.2 “Affiliated Company” means:

1.2.1 A member of a controlled group of corporations of which the Company is a
member or;

1.2.2 An unincorporated trade or business which is under common control with the
Company as determined in accordance with Section 414(c) of the Internal Revenue
Code of 1986, as amended (henceforth the “Code”) and regulations issued
thereunder.



--------------------------------------------------------------------------------

1.2.3 For purposes hereof, a “controlled group of corporations” shall mean a
controlled group of corporations as defined in Section 1563(a) of the Code
determined without regard to Section 1563(a)(4) and (e)(3)(C) of the Code.

1.3 “Air Transportation Approval” shall mean any Federal, state, local or
foreign statute, ordinance, rule, regulation, permit, consent, registration,
qualification, finding of suitability, approval, license, judgment, order,
decree, injunction or other authorization, including any condition or limitation
placed thereon, governing or relating to the current or contemplated air
transportation activities and operations of the Company or any of the controlled
Affiliates of the Company.

1.4 “Cause” means: (a) plea of guilty or nolo contendere or conviction of
Executive of a felony or plea of guilty or nolo contendere or conviction of
Executive of any other crime involving moral turpitude (excluding for the
avoidance of doubt, minor traffic offenses and similar); (b) the commission of
an act or acts of dishonesty on the part of Executive when such acts are
intended to result, directly or indirectly, in substantial wrongful gain or
substantial wrongful personal enrichment of Executive at the expense of the
Company or any of its Affiliates; (c) the engaging by Executive in misconduct
materially injurious to the Company or any of its Affiliates with respect to
which (1) Executive knew or reasonably should have known that such conduct
likely would result in more than de minimis financial injury to the Company or
any of its Affiliates, and (2) such conduct actually results in more than de
minimis injury to the Company or any of its Affiliates; (d) the engaging by
Executive in wrongful conduct which is reasonably likely to have a material
adverse effect on an application or existing license issued by any Governmental
Entity or on the likelihood that any Governmental Entity will issue an Air
Transportation Approval to the Parent or any of its Affiliates, where such
conduct cannot be halted or cured in a manner which will prevent such material
adverse effect; (e) Executive is expressly precluded from having any continuing
interest in or relationship with the one or more of the Company or any of its
Affiliates as a condition to, or the continued validity of, any Air
Transportation Approval by any Government Entity; (f) a knowing or reckless
violation by Executive of any law, rule or regulation in the course of
performance of any duties hereunder that would reasonably be deemed to cause
harm, or reasonably be deemed likely to cause harm to the Company or the
controlled Affiliates of the Company; (g) an act of disloyalty to the Company or
any of its Controlled Affiliates by Executive which is detrimental to any
material extent or in any material manner to the welfare of the Company or any
controlled Affiliates of the Company; (h) the willful failure or refusal of
Executive to follow the reasonable directives of the Company’s Chief Executive
Officer (“CEO”); (i) any intentional or reckless conduct by Executive which
constitutes a material violation of the policies of the Company or any of its
controlled Affiliates that are made known to Executive; (j) any intentional or
reckless conduct by Executive which causes the Company or any of its Controlled
Affiliates to violate any law, rule or regulation applicable to the Company or
any of its controlled Affiliates; (k) Executive’s material or substantial
failure, in the reasonable good faith opinion of the Company, to adequately and
properly perform Executive’s job duties, following notice and an opportunity to
cure if such conduct is reasonably susceptible to cure; (l) any material breach
by Executive of any representation or warranty of Executive contained in this
Agreement following notice and an opportunity to cure if such conduct is
reasonably susceptible to cure; or (m) any violation by Executive of the
Company’s Code of Conduct, as it may be amended from time to time.

 

2



--------------------------------------------------------------------------------

1.5 A “Change of Control” will be deemed to have occurred in the event that,
after the Effective Date, any of the following events shall have occurred:

1.5.1 Any Person, or Persons acting together that would constitute a “group” (a
“Group”), for purposes of Section 13(d) of the Securities Exchange Act of 1934
as from time to time amended, together with any Affiliates or Related Persons
thereof (other than any employee stock ownership plan), beneficially owns 20% or
more of the total voting power of all classes of Voting Stock of the Company;

1.5.2 Any Person or Group, together with any Affiliates or Related Persons
thereof, succeeds in having a sufficient number of its nominees elected to the
Board of Directors of the Company such that such nominees, when added to any
existing director remaining on the Board of Directors of the Company after such
election who is an Affiliate or Related Person of such Person or Group, will
constitute a majority of the Board of the Company;

1.5.3 There occurs any transaction, or series of related transactions, and the
beneficial owners of the Voting Stock of the Company immediately prior to such
transaction (or series) do not, immediately after such transaction (or series)
beneficially own Voting Stock representing more than 50% of the voting power of
all classes of Voting Stock of the Company (or in the case of a transaction (or
series) in which another entity becomes a successor to the Company, of the
successor entity);

1.5.4 The Company shall cease to own a majority of the capital stock of its
operating subsidiaries; or,

1.5.5 Any sale, lease, exchange or other transfer of all or substantially all of
the assets of the Company (determined on a consolidated basis) in one
transaction or a series of related transactions other than a transfer to one or
more wholly-owned subsidiaries of the Company.

1.6 “Disability” means the permanent and total inability by reason of mental or
physical infirmity or both, of Executive to perform the work customarily
assigned to him. Additionally, a medical doctor, selected or approved by the
Board must advise the Board that it is either not possible to determine when
such Disability will terminate or that it appears probable that such Disability
will be permanent during the remainder of Executive’s lifetime. If the Company
secures an “own occupation” disability policy to cover its liability pursuant to
this Agreement, such definition in the policy shall be deemed to control.

1.7 “Governmental Entity” shall mean a court, arbitral tribunal, administrative
agency or commission or other governmental or other regulatory authority or
agency.

1.8 “Just and Substantial Cause” shall have the same meaning as Cause, provided
however that for a period of two (2) years following any Change of Control, the
meaning of Just and Substantial Cause shall be limited solely to clause (a) of
the definition of Cause.

1.9 “Notice of Termination” means a written notice which shall (a) indicate the
specific Termination provision in this Agreement relied upon, (b) shall set
forth in reasonable

 

3



--------------------------------------------------------------------------------

detail the facts and circumstances claimed to provide a basis for Termination of
Executive’s employment under the provision so indicated, and (c) if applicable,
stating that Executive has right to cure and any time period by which such cure
must occur. If the date of Termination is to be later than the date of delivery
of such Notice of Termination, such date shall be specified in the Notice of
Termination. No Notice of Termination shall be effective prior to the date of
its delivery to Executive.

1.10 “Normal Retirement Date” means a date selected on written notice to the
Company by Executive on which Executive, if a Retirement Benefit Eligible
Executive, shall retire from, and cease to perform services for, the Company in
accordance with Company policy. Executive’s retirement from, and cessation of
performing services for, the Company upon his reaching such Normal Retirement
Date prior to a change in control shall constitute a Termination under this
Agreement, but shall not entitle Executive to benefits under (a) Section 14 upon
the occurrence of a Change of Control subsequent to such Retirement or
(b) Section 15 of this Agreement.

1.11 “Person” means any individual, corporation, partnership, trust, joint
venture or other legal entity holding, or acquiring, Voting Stock of the
Company.

1.12 “Related Person” means, with respect to any Person, any other Person owning
(a) 5% or more of the outstanding Common Stock of such Person; or (b) 5% or more
of the Voting Stock of such Person.

1.13 “Retirement Benefit Eligible Executive” means an Executive who shall have
attained at least age 55 and shall have completed at least five (5) years of
continuous service as an officer with the Company or an Affiliated Company
immediately prior to such Executive’s Normal Retirement Date.

1.14 “Retirement Welfare Plan” shall mean the Company’s Key Executive Retirement
Plan and such other retirement plans as may be designated from time to time by
the Company’s Board. Where this Agreement provides that any Retirement Welfare
Plan benefits will be provided by the Company after Termination, such obligation
is not intended to include an obligation to continue to fund or contribute to
any Retirement Welfare Plan or to credit any additional service or compensation
thereunder relating to any period after the Executive’s Termination, except as
required by law or as otherwise expressly stated in this Agreement.

1.15 “Termination” shall mean a cessation of the employment relationship between
Executive and the Company that constitutes a “separation from service” within
the meaning of Code Section 409A, and the terms “Terminate” and “Terminated”
shall have correlative meanings.

1.16 “Voting Stock” means any equity security or series of equity securities,
issued by the Company which are entitled to vote for members of the Board.

 

4



--------------------------------------------------------------------------------

2. TERM

2.1 Initial Term. The term of Executive’s employment under this Agreement shall
commence on the date first noted above, and shall terminate on the third
anniversary of such date (“Initial Term”), unless extended pursuant to
Section 2.2 or modified pursuant to Section 3.2.

2.2 Extended Term. The term of Executive’s employment under this Agreement shall
be automatically extended by one year from the scheduled expiration date of the
Initial Term or of the scheduled expiration date of any Extended Term, unless
the Company provides ninety (90) days notice before the expiration of the
Initial Term or any Extended Term of the intention to terminate the Agreement
(“Extended Term” and collectively with the Initial Term, the “Term”). The
parties agree that a failure to renew Executive’s employment under this
Agreement for a term beyond the Initial Term by either party shall not act as or
constitute an early termination of Executive’s employment under this Agreement,
with or without cause, or a constructive termination by either party, and shall
not give rise to any rights to severance or other compensation hereunder nor
shall such termination of the Term affect Executive’s other rights under this
Agreement which are intended to survive any termination or expiration of the
Term. No termination of the Term pursuant to the Company’s providing such notice
shall constitute Termination of Executive’s employment by the Company for
purposes of determining whether, or to what extent, a benefit is payable
hereunder. Unless otherwise expressly stated in such notice, if the Term
terminates, Executive shall thereafter continue as an employee at will.

2.3 Survival. The termination of Executive’s employment under this Agreement
notwithstanding, the provisions of this Agreement with respect to Executive’s
benefits hereunder which have vested on or which vest in connection with such
termination shall survive until such time as all such benefits have been paid or
provided for as contemplated by the terms of this Agreement.

3. POSITION AND DUTIES

3.1 Position and Duties. Executive shall be employed in the officer position
held by Executive on the date of this Agreement or such other officer positions
as designated by the CEO during the Term of this Agreement, except (i) as
provided in Section 3.2 below and (ii) following a Change of Control in which
event Executive’s officer position shall be that officer position held by him
immediately prior to such Change of Control subject to such adjustments as are
necessary to prevent a violation of Section 16.2(c). The duties and
responsibilities of Executive shall be as defined in the By-Laws of Company in
effect as of the date hereof, or if not so defined shall be those historically
performed by Executive, and shall be without consideration of other positions
Executive may hold with the Company. Executive’s services are mutually agreed to
be unique.

3.2 Full-Time Services. During Executive’s period of employment hereunder,
Executive agrees to perform such services not inconsistent with his position as
shall from time to time be assigned to him by the Company’s Board or Chief
Executive Officer. During the Employment Term, except for Disability, illness
and vacations and except as otherwise provided herein, Executive shall devote
his full working time, attention and energies to his position as an executive
officer of the Company and those offices of the Company’s subsidiaries as
Executive

 

5



--------------------------------------------------------------------------------

may hold. For purposes of this Agreement, the Company and Executive agree that
Executive has heretofore devoted his full working time, attention and abilities
to his duties and further agree that such standard of performance shall be
applicable in assessing whether Executive has devoted his full time, attention
and abilities to his duties under this Agreement.

3.3 Outside Activities. Executive’s expenditure of reasonable amounts of time in
connection with outside activities, not competitive with the business of the
Company, such as outside directorships or charitable or professional activities,
shall not be considered in contravention of this Agreement, so long as such
activities do not materially interfere with his performance of this Agreement.
Further, it is understood and agreed by the parties hereto that Executive is
entitled to engage in passive and personal investment activities not materially
interfering with his performance of this Agreement.

3.4 Service With Affiliated Companies. Service as an executive of an Affiliated
Company, whether separately compensated or not, shall not be considered in
contravention of this Agreement.

4. SALARY

4.1 Base Salary. Executive’s initial annual base salary under this Agreement
shall be at least equal to his or her annual base salary in effect on the date
of this Agreement or, if otherwise, as set forth on an Exhibit 4.1 hereto. Such
initial base salary may be increased from time to time pursuant to Section 4.2,
is hereinafter referred to as Executive’s “Base Salary,” and shall be payable in
accordance with the Company’s normal payroll procedures, but in no event less
frequently than monthly.

4.2 Compensation Review. The Compensation Committee of the Company’s Board shall
review Executive’s Base Salary at least annually. The Compensation Committee may
increase Executive’s Base Salary as most recently in effect based upon relevant
considerations, including, but not limited to, the performance of Executive and
the Company, changes in the cost of living, and competitive compensation data.

5. INCENTIVE CASH COMPENSATION

In addition to the Base Salary stated in Section 4, to the extent the Company
maintains a management incentive plan covering officers, Executive shall be
eligible during the Term for an annual cash incentive award based on his
performance and the performance of the Company in accordance with the management
incentive plan as it may be in effect from time to time. Any such cash incentive
award shall be paid to Executive not later than 75 days following the close of
the calendar year to which such incentive award relates, unless Executive shall
otherwise timely elect to defer the receipt of some or all of such compensation
pursuant to a deferred compensation plan then in effect in which Executive is
entitled to participate.

6. EQUITY COMPENSATION

6.1 Equity Awards. Executive shall be eligible to be considered for an annual
grant of restricted stock, stock options or other equity or derivative security,
entitling Executive to purchase shares of common stock of the Company. The
criteria for such awards shall be based

 

6



--------------------------------------------------------------------------------

upon substantially the same criteria as equity awards generally awarded to
executive officers of the Company, which may take into account intrinsic
differences in job duties, responsibilities, and seniority.

6.2 Option Exercises. Executive, in accordance with the Company’s standard
administrative policies and procedures and the terms of the applicable benefit
plan, shall have the right, upon his or her request prior to Termination and
approval of such request by the Compensation Committee of the Board, to exercise
any outstanding stock options for at least one (1) year following the
Termination of Executive’s employment, whether under this Agreement or
otherwise, provided that such exercise date does not extend beyond the earlier
of the latest date upon which the stock option could have expired by its
original terms under any circumstances or the tenth (10th) anniversary of the
original date of grant of the option. This Section shall not serve to limit or
restrict any more generous rights already held by Executive under the applicable
benefit plan. The parties intend that any changes made by this Section shall be
deemed an amendment to any option agreements covering Executive’s outstanding
stock options.

7. REIMBURSEMENT OF EXPENSES

Executive, during the Term, shall be authorized to incur and shall be reimbursed
by the Company for all reasonable expenses for the advancement of the Company’s
business pursuant to standing Company policy. Executive agrees to provide to the
Company such information as may be reasonably necessary to substantiate any
reimbursement or payment of such expenses at such time as is consistent with
Company policy but in no event later than 30 days following the close of the
calendar year in which such expense is incurred. Upon receipt of such
substantiation, the Company shall pay or reimburse such expenses promptly in
accordance with Company policy but in no event later than 75 days following the
close of the calendar year in which such expense was incurred by Executive.

8. RETIREMENT HEALTHCARE BENEFITS

Except in the event Executive is Terminated for Just and Substantial Cause under
Section 13, if Executive is a Retirement Benefit Eligible Executive, then
Executive and/or his spouse, on or after Executive’s Normal Retirement Date or
immediately upon any Termination under Sections 11, 12, 13, 14, 15, 16 and/or 17
hereunder, shall be entitled to participate in such post-retirement
medical/dental plans that the Company makes available to other retired officers,
provided such coverage is in effect immediately following Termination and
continues uninterrupted thereafter.

9. DEFERRED AND SUPPLEMENTAL COMPENSATION PROGRAMS; RETIREMENT WELFARE PLANS

The Company shall use commercially reasonable efforts to maintain (a) a deferred
compensation plan, and (b) a supplemental executive retirement plan,
substantially in the form of the deferred compensation plan and the supplemental
executive retirement plan, in each case, maintained by the Company as of the
date of this Agreement for the Company’s officers and Executive shall be
entitled to participate in such plans or any successors thereto at a
participation level not less than the maximum level at which Executive is
entitled to participate in such plans as of the date of this Agreement, so long
as such participation shall not have a material adverse effect on the

 

7



--------------------------------------------------------------------------------

Company or its ability to maintain such plans for its officers as a group, and
further provided that if the Company is unable to maintain such plans, it will
use commercially reasonable efforts to provide other benefits with substantially
equivalent economic value to Executive. In determining the commercial
reasonableness of such efforts, the Company shall be entitled to consider the
cost of providing such equivalent benefits to its officers as a group. The
foregoing notwithstanding, but only so long as no Change of Control of the
Company shall have occurred, the Company may change or discontinue any such
plans if Executive is treated no less favorably than any other officer under
such equivalent benefits, provided that if Executive is a Retirement Benefit
Eligible Executive, Executive’s vested benefits under any Retirement Welfare
Plan may not be decreased. In the event of a Change of Control, the Company may
change or discontinue such plans only so long as the total economic value of the
benefits provided to Executive is not diminished. The Company also may change or
discontinue such plans at any time to adjust for change in the tax laws, ERISA,
or any other applicable laws and regulations promulgated pursuant thereto.

10. OTHER BENEFITS

10.1 Participation in Benefit Plans. During the Term, Executive shall be
eligible to participate in any and all other benefit programs which are, and
which may be in the future, generally available to members of the Company’s
management, including, but not limited to group health, disability, and life
insurance benefits, participation in any pension, retirement and/or
profit-sharing plans, financial planning, and other perquisites.

10.2 Air Travel. Except as otherwise provided herein, the Company shall provide,
in accordance with the Company’s pass policy then in place for officers who are
actively employed on a full-time basis by the Company, air transportation on any
route maintained by the Company for Executive and Executive’s spouse for the
respective lifetimes of Executive and Executive’s spouse. The Company shall also
provide, in accordance with the Company’s pass policy then in place for officers
who are actively employed on a full-time basis by the Company, air
transportation to Executive’s pass-eligible dependents. All air transportation
provided pursuant to this Section 10.2 shall be booked through the Company’s
internet reservations system except as otherwise may be allowed by the Company
from time to time in its sole and absolute discretion, and shall be taxed in
accordance with current Code requirements and Company policy. Any
post-Termination benefits herein may be modified by the Company to the extent
necessary to avoid imposition of penalties under Code Section 409A or violation
of any applicable law. Where the provision of such benefits is determined , in
whole or in part, under Company policy based on Executive’s time in service,
Executive’s time in service shall be calculated on the basis of his actual time
in service plus any credited service provided under Company policy or otherwise
to Executive plus the remaining time of any Term during which Executive’s
employment is terminated, plus twenty-four (24) months if a Change of Control
has occurred.

10.3 Vacation. During the Term, Executive shall be entitled to vacation time and
to days off for religious and personal reasons in accordance with the Company’s
policy for its executive officers based on credited years of service as set
forth in the Company’s written policies.

 

8



--------------------------------------------------------------------------------

10.4 Parachute Payments. Any other provisions of this Agreement notwithstanding,
in the event that any payment or benefit received or to be received by Executive
in connection with and contingent on a Change of Control or the termination of
Executive’s employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company, any person whose actions
result in a Change of Control or any person affiliated with the Company or such
person) (all such payments and benefits, including the payments provided
hereunder, being hereinafter called “Total Payments”) would not be deductible
(in whole or part) by the Company, an affiliate or a person making such payment
or providing such benefit as a result of Code Section 280G, then, to the extent
necessary to make the remaining portion of the Total Payments deductible (and
after taking into account any reduction in the Total Payments provided by reason
of Code Section 280G in such other plan, arrangement or agreement), (a) the cash
payments provided for hereunder, in each case, to the extent still unpaid, shall
first be reduced (if necessary, to zero), beginning first with Base Salary, then
cash incentive award, then all other cash payments (on a pro rata basis), and
(b) all other non-cash payments and/or other non-cash benefits provided for
hereunder, in each case, to the extent still unfurnished, shall next be reduced,
beginning first with Welfare Retirement Plans, then other fringe or welfare
benefit plans, then health benefits (if necessary, to zero). Executive shall
have no right to receive hereunder, and neither the Company, any person whose
actions result in a Change of Control or any person affiliated with the Company
or such person shall be obligated to make, pay or furnish to Executive hereunder
any payment or benefit in excess of those payments or benefits provided
hereunder as reduced, if applicable, pursuant to clause (a) or clause (b) above.
The value of any non-cash benefit or any deferred payment or benefit included in
the Total Payments shall be determined by the Company’s independent auditors in
accordance with the principles of Code Sections 280G(d)(3) and (4). No portion
of the Total Payments shall be taken into account which in the opinion of tax
counsel selected by the Company’s independent auditors and reasonably acceptable
to Executive does not constitute a “parachute payment” within the meaning of
Code Section 280G(b)(2), including by reason of Code Section 280G(b)(4)(A). The
payments shall be reduced only to the extent necessary so that the Total
Payments (other than those referred to in the prior sentence) in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of Code Section 280G(b)(4)(B) or are otherwise not subject to
disallowance as deductions, in the opinion of the tax counsel referred to above.
If it is established pursuant to a final determination of a court or an Internal
Revenue Service proceeding that, notwithstanding the good faith of Executive and
the Company in applying the terms of this Section, the aggregate “parachute
payments” paid to or for Executive’s benefit are in an amount that would result
in any portion of such “parachute payments” not being deductible by reason of
Code Section 280G, then Executive shall have an obligation to pay the Company
upon demand an amount equal to the sum of (i) the excess of the aggregate
“parachute payments” paid to or for Executive’s benefit over the aggregate
“parachute payments” that could have been paid to or for Executive’s benefit
without any portion of such “parachute payments” not being deductible by reason
of Code Section 280G; and (ii) interest on the amount set forth in clause (i) of
this sentence at the rate provided in Code Section 1274(b)(2)(B) from the date
of Executive’s receipt of such excess until the date of such payment. For
purpose of this Section, Change of Control shall have the meaning defined herein
and shall include any other contingency set forth in paragraph (b)(2)(A)(i) of
Code Section 280G, or any successor thereto.

10.5 Tax Acceleration Benefit. As a severance benefit, if at any time it is
determined that Executive must include a portion or all of the severance
benefits provided pursuant to this

 

9



--------------------------------------------------------------------------------

Agreement in Executive’s gross income for federal income tax purposes prior to
the time Executive receives payment of such benefits, then the Company agrees to
pay Executive, as soon as administratively feasible, an amount of cash
sufficient to enable Executive to pay the full federal and state tax liability
attributable to the inclusion of the severance benefits, or a portion thereof,
in Executive’s gross income. Any cash so paid to Executive shall directly reduce
the amount of future installments, pro rata, of severance benefits payable to
Executive as provided hereunder.

10.6 Accelerated Vesting of Equity Awards Upon Change of Control. Any
outstanding stock options, restricted stock and any other equity or derivative
security or similar award shall vest 100% at the time of any Change of Control.

10.7 No Additional Compensation for Services in Multiple Capacities. The
remuneration and benefits set forth in or contemplated by this Section 10 shall
be the only compensation payable to Executive with respect to his employment
hereunder, and Executive shall not be entitled to receive any compensation in
addition to that set forth in or contemplated by this Agreement for any services
rendered by him in any capacity to the Company or any Affiliate of the Company
unless agreed to in writing by the Company or such Affiliate of the Company. The
Company may change, or discontinue, any such benefits; provided, however, that
so long as any benefit is made available to officers or employees generally,
such benefit will be extended to Executive on substantially the same terms such
benefit is made available to other officers or employees as a whole.

11. TERMINATION FOR DISABILITY AND DISABILITY BENEFITS

11.1 Termination for Disability. Executive and the Company agree that Executive
may not reasonably be expected to be able to perform his duties and the
essential functions of his office if Executive shall become Disabled. The CEO
may Terminate Executive’s employment if, in the reasonable, good faith opinion
of the CEO, Executive becomes Disabled.

11.2 Disability Benefits. If Executive’s employment is Terminated for
Disability, then Executive shall not be entitled to receive any other severance
benefits under this Agreement and Executive shall be compensated pursuant to the
provisions of this Section 11 as follows:

11.2.1 Base Salary Benefits. Executive’s Base Salary shall continue at the level
as provided in Section 4.1 and Section 4.2 for the remainder of the Initial Term
or twelve (12) months from the date of Termination for Disability, whichever is
longer;

11.2.2 Insurance Benefits. All disability, life, medical and dental insurance
provided by the Company to Executive, his spouse and dependents prior to
Termination shall continue for a period of twelve (12) months from the date of
such Termination or, if continued coverage through a Company plan is determined
by the Company to not be available, then the Company will, at its discretion,
either pay Executive the premium cost (if self-insured, determined in the same
manner as COBRA rates) it would have incurred if such coverage had been
available or provide Executive comparable coverage through an individual policy
selected and paid by Company, provided Executive meets all requirements for such
coverage;

 

10



--------------------------------------------------------------------------------

11.2.3 Equity and Bonus Benefits. Executive shall also be entitled to retain all
stock options, restricted stock and any other equity or derivative security or
similar award vested prior to or vesting upon Termination (subject to the terms
of the applicable benefit plan), all unpaid non-performance-based bonuses which
are vested prior to or vesting upon Termination, and reimbursement of all
allowable expenses incurred prior to the date of Termination in accordance with
Section 7;

11.2.4 Air Travel Benefits. Air travel benefits for Executive, and his or her
spouse and dependents shall continue as required by Section 10.2;

11.2.5 Retirement Healthcare Benefits. If Executive is a Retirement Benefit
Eligible Executive as of the date of Termination for Disability, the Company
shall provide all Retirement Healthcare Benefits contemplated by Section 8;

11.2.6 Retirement Welfare Benefits. If Executive is a Retirement Benefit
Eligible Executive as of the date of Termination for Disability, the Company
shall provide all benefits required under all Retirement Welfare Plans to which
Executive is entitled; and

11.2.7 Other Benefits. The Company shall pay all other benefits described in
Section 10.1 which are vested prior to or vesting upon Termination for
Disability.

11.3 Set-Off of Cash Disability Payments. Payments of Base Salary under this
Section 11 shall be reduced by any Disability payments provided Executive as a
result of any disability plan sponsored by the Company or its Affiliated
Companies providing benefits to Executive, if the Base Salary payments to
Executive hereunder and the cash payments thereunder would exceed one hundred
percent (100%) of Executive’s Base Salary.

11.4 Leaves of Absence. Executive’s employment shall not be terminable under
Section 11.1 if Executive is absent from his duties upon a bona fide leave of
absence granted by the Company other than pursuant to physical or mental
illness.

12. TERMINATION FOR DEATH; DEATH BENEFITS

12.1 Termination for Death. Executive’s employment shall automatically terminate
upon his death. The occurrence of Executive’s death may be evidenced by a
certified death certificate or other evidence acceptable to the Company.

12.2 Death Benefits. If Executive dies during the term of this Agreement, the
Company shall pay to the last beneficiary designated by Executive by written
notice to the Company or, failing such designation, to Executive’s estate,
(a) in accordance with the Company’s normal payroll procedures, the Base Salary
which would otherwise be payable to Executive pursuant to this Agreement up to
the end of the month in which his death occurs, (b) all stock options,
restricted stock and any other equity or derivative security or similar award
vested prior to or vesting upon death, (c) all unpaid incentive awards which are
vested prior to or vesting upon death, together with the portion of any
incentive awards (whether or not vested) for the then-current fiscal year
prorated to the date of death (based upon performance against target through the
date of death), (d) reimbursement of all expenses accrued prior to death in

 

11



--------------------------------------------------------------------------------

accordance with Section 7, and (e) all other benefits described in Section 10.1
vested prior to or vesting upon death.

12.3 Designation of Beneficiary. Executive shall have the right to name, from
time to time, any one person as beneficiary hereunder or, with the consent of
the Board, Executive may make other forms of designation of beneficiary or
beneficiaries. Executive’s designated beneficiary or personal representative, as
the case may be, shall accept the payments provided for in this Section 12 in
full discharge and release of the Company of and from any further obligations
under this Agreement (other than to pay compensation or benefits which accrued
prior to the date of such Termination).

12.4 Benefits. If Executive dies during the term of this Agreement, the Company
shall also provide:

12.4.1 Air Travel Benefits. Air travel benefits for Executive’s spouse and
dependents as required by Section 10.2;

12.4.2 Retirement Healthcare Benefits. If Executive was a Retirement Benefit
Eligible Executive as of the date of death, all Retirement Healthcare Benefits
to the Executive’s spouse and dependents as contemplated by Section 8; and

12.4.3 Other Benefits. All other benefits described in Section 10.1 which are
vested prior to or vesting upon death.

13. TERMINATION OF EMPLOYMENT BY COMPANY FOR CAUSE OR JUST AND SUBSTANTIAL CAUSE

13.1 Termination for Cause or Just and Substantial Cause. Except during the
twenty-four (24) months following any Change of Control when Executive may only
be terminated for Just and Substantial Cause rather than merely for Cause, the
Company may terminate Executive’s employment at any time for Cause, but only
after a Notice of Termination, as approved by the CEO, shall be delivered to
Executive and any applicable cure period has passed.

13.2 Benefits. In the event Executive shall be Terminated for Cause or for Just
and Substantial Cause, Executive shall be entitled to:

13.2.1 Retention of Accrued and Vested Benefits. All Base Salary actually earned
prior to Termination, pay for all vacation accrued prior to Termination, all
stock options, restricted stock, and any equity or derivative securities or
similar awards vested prior to or vesting upon Termination subject to the terms
of the applicable benefit plan, all incentive awards vested prior to or vesting
upon Termination, and reimbursements of all allowable expenses incurred prior to
the Termination in accordance with Section 7;

13.2.2 Retirement Healthcare Benefits. If Executive is a Retirement Benefit
Eligible Executive as of the date of Termination for Cause other than Just and
Substantial Cause under Section 13.1, all Retirement Healthcare Benefits
contemplated by Section 8 (otherwise, no Retirement Healthcare Benefits shall be
due); and

 

12



--------------------------------------------------------------------------------

13.2.3 Retirement Welfare Benefits. If Executive is a Retirement Benefit
Eligible Executive as of the date of Termination for Cause, but not for Just and
Substantial Cause under Section 13.1, all benefits required under all Retirement
Welfare Plans to which Executive is entitled. If Executive is terminated for
Just and Substantial Cause, no Retirement Welfare Plan benefit shall be due.

13.3 No Other Benefits. Except as provided above, no other severance pay or
other consideration would be owing in the event of Termination pursuant to
Section 13.1 for Cause or for Just and Substantial Cause.

14. TERMINATION BY EXECUTIVE IN CONNECTION WITH CONSTRUCTIVE TERMINATION PRIOR
TO A CHANGE OF CONTROL

14.1 Constructive Termination. Executive shall have the right to Terminate his
employment under this Agreement upon 90 days written notice following the date
on which Executive becomes aware of any of the following events occurring
without the consent of Executive (provided that Executive provides such written
notice within 90 days of having actual knowledge of the occurrence of one of
such events):

14.1.1 Executive is not elected or retained to the office and position Executive
holds with the Company by virtue of this Agreement or such other position held
immediately prior to any Notice of Termination (other than to a higher or
equivalent office and position to which Execute agrees in writing, such
agreement not be unreasonably withheld);

14.1.2 Any assignment to Executive of any duties other than those reasonably
contemplated by, or any limitation of the powers or prerogatives of Executive in
any respect not reasonably contemplated by Section 3 of this Agreement;

14.1.3 Any removal of Executive from responsibilities substantially similar to
those described or contemplated in Section 3 hereof;

14.1.4 Any reduction in, or limitation upon the compensation, reimbursable
expenses or other benefits provided in this Agreement, other than as may be
required by valid public law or regulation or to avoid penalty under Code
Section 409A; or

14.1.5 Any assignment to Executive of duties which would require him to relocate
or transfer his principal place of employment to any location not within twenty
(20) miles of the then existing location of Executive’s principal place of
employment without the express written agreement of Executive.

14.2 Benefits. In the event Executive shall Terminate his employment under this
Section 14, Executive shall be entitled to the same benefits as described in
Section 15.2 below.

 

13



--------------------------------------------------------------------------------

15. TERMINATION BY THE COMPANY WITHOUT EITHER CAUSE OR JUST AND SUBSTANTIAL
CAUSE AND OTHER THAN FOR DISABILITY OR DEATH

15.1 General Company Termination Right. The Company may Terminate Executive’s
employment other than for Cause, Just and Substantial Cause, death or
Disability, or at any time beginning twenty-four (24) months after a Change of
Control, the Company may Terminate Executive without Just and Substantial Cause.

15.2 Benefits. If Executive is Terminated pursuant to this Section 15, Executive
shall be entitled to:

15.2.1 Lump Sum Base Salary Payment. A lump sum payment equal to Executive’s
current annual Base Salary, such amount to be paid on the first regular payroll
date (determined in accordance with the Company’s regular payroll practices)
occurring after the date of such Termination;

15.2.2 Equity and Bonus Benefits. All stock options, restricted stock and any
other equity or derivative security or similar award vested prior to or vesting
upon Termination (subject to the terms of the applicable benefit plan), all
unpaid non-performance-based bonuses which are vested prior to or vesting upon
Termination, and reimbursement of all allowable expenses incurred prior to the
date of Termination in accordance with Section 7;

15.2.3 Air Travel Benefits. Air travel benefits for Executive, his spouse and
his dependents as required by Section 10.2;

15.2.4 Retirement Healthcare Benefits. If Executive is a Retirement Benefit
Eligible Executive as of the date of Termination, all Retirement Healthcare
Benefits contemplated by Section 8;

15.2.5 Retirement Welfare Benefits. If Executive is a Retirement Benefit
Eligible Executive as of the date of Termination, all benefits required under
all Retirement Welfare Plans to which Executive is entitled; and

15.2.6 Other Benefits. All other benefits described in Section 10.1 which are
vested prior to or vesting upon Termination and such other benefits which in the
Company’s sole judgment are customarily provided.

15.3 Additional Service Credit. For purposes of determining whether Executive is
a Retirement Benefit Eligible Executive under this Section 15, and wherever
under this Section 15 the provision or calculation of benefits is determined, in
whole or in part, based on Executive’s time in service, Executive’s time in
service shall be calculated on the basis of his actual time in service plus any
credited service provided under Company policy or otherwise to Executive.

 

14



--------------------------------------------------------------------------------

16. TERMINATION, OTHER THAN FOR DEATH, DISABILITY OR JUST AND SUBSTANTIAL CAUSE,
FOLLOWING A CHANGE OF CONTROL

16.1 Change of Control. In the event of a Change of Control as defined in this
Agreement: (a) the Termination benefits payable pursuant to this Section 16
shall supersede any other Termination benefits and shall be in lieu of and not
in addition to the Termination benefits set forth elsewhere in this Agreement;
and (b) any purported Termination of employment by the Company of Executive
shall be communicated by a Notice of Termination in accordance with the terms
herein.

16.2 Termination by Executive Upon Additional Constructive Terminations. In the
event of a Change of Control, Executive may elect to Terminate his employment
under this Agreement by giving written notice at any time within twenty-four
(24) months following the occurrence of a Change of Control, if any of the
events described in Section 14 occurs without the consent of Executive or if the
Company (a) makes any reduction in Executive’s salary, (b) adversely changes the
methodology pursuant to which Executive’s bonus is determined or makes any other
material adverse change in any of Executive’s employee benefits (other than any
such benefit which is immaterial or inconsequential or any change which is
required by law), (c) make such change or changes as would, taken as a whole,
result in a material diminution in the stature, functions, duties and
responsibilities of Executive’s position as an officer in the Company as of the
date immediately prior to the Change of Control or materially reduces the
reporting level of the person or persons within the Company or correlative
parent company to whom Executive reports as of the date immediately prior to the
Change of Control, (d) fails to obtain the express written assumption of this
Agreement by any successor of the Company or any assignee of all or
substantially all of its assets at or prior to such succession or assignment
(such succession or assignment not relieving the Company of any liability
hereunder), (e) breaches this Agreement in any material respect which is not
cured within fifteen (15) days after written notice from Executive to the
Company, or (f) fails to offer to Executive, after the first (1st) anniversary
of the date of the Change of Control and no later than sixty (60) days prior to
the second (2nd) anniversary of the date of the Change of Control, a renewal of
the term of this Agreement for an additional two (2) years.

16.3 Change Of Control Benefits. If Executive elects to Terminate his employment
pursuant to Section 16.1 or Section 16.2 or if the Company elects to Terminate
Executive’s employment under this Agreement within six (6) months before or
twenty-four (24) months following a Change of Control for any reason other than
death, Disability, Cause (but only prior to a Change of Control) or Just and
Substantial Cause, then the Company shall pay and provide to Executive as
severance pay under this Section:

16.3.1 Lump Sum Base Salary and Bonus Payment. A lump sum payment equal to the
greater of: (i) two-times the sum of Executive’s annual Base Salary and
incentive award paid to Executive during the 12–month period prior to the Change
of Control, or (ii) two-times the sum of the average annual Base Salary and
average annual incentive award paid to Executive during the three (3) years
prior to the Change of Control. Such amount shall be payable on the first
regular payroll date (determined in accordance with the Company’s regular
payroll practices) occurring after the effective date of such Termination;

 

15



--------------------------------------------------------------------------------

16.3.2 Vesting of Equity Awards. Subject to the terms of the applicable benefit
plan, immediate vesting of any stock options, restrictive stock, and any equity
or derivative security or similar awards made before the Change of Control but
not previously vested. All such equity awards shall remain outstanding and
exercisable in accordance with their terms;

16.3.3 Accrued But Unpaid Benefits. Full Base Salary through the date of
Termination to the extent such Base Salary has not previously been paid through
such date payable in accordance with the Company’s regular payroll practices at
the rate in effect at the time that the Notice of Termination is served plus all
other amounts to which Executive is entitled under any benefit or compensation
plan at the time such payments are due under the terms of such plans, including
but not limited to incentive award payments under Section 5 of the Agreement
with respect to a current or previous fiscal year even if the payment obligation
arises or would otherwise arise after the date of Termination;

16.3.4 Lifetime Health and Welfare Benefits. For Executive’s lifetime and his
spouse’s lifetime, health and welfare benefits at least comparable to those
benefits in effect immediately prior to such Change of Control, or if greater
immediately prior to the date of Termination, including but not limited to
medical, dental, disability, spouse and dependent care coverage. At Company’s
election, health benefits may be provided by reimbursing Executive or his spouse
or dependent’s guardian, as the case may be, for the cost of converting the
Company’s group policy to individual coverage, or for the cost of extended COBRA
coverage;

16.3.5 Air Travel Benefits. Air travel benefits for Executive his spouse and
dependents as required by Section 10.2, based on Company policy as in effect
immediately prior to such Change of Control, or if greater immediately prior to
the date of Termination;

16.3.6 Retirement Healthcare Benefits. If Executive is a Retirement Benefit
Eligible Executive, participation in Retirement Healthcare Benefits contemplated
by Section 8;

16.3.7 Retirement Welfare Plans. If Executive is a Retirement Benefit Eligible
Executive, all benefits required under all Retirement Welfare Plans to which
Executive is entitled; and

16.3.8 Tax Related Benefits. Payment of the Tax Acceleration Benefit provided
for by Section 10.5.

16.4 Additional Service Credit. For purposes of determining whether Executive is
a Retirement Benefit Eligible Executive under this Section 16, and wherever
under this Section 16 eligibility for or vesting of benefits is determined, in
whole or in part, based on Executive’s time in service, Executive’s time in
service shall be calculated on the basis of his actual time in service, plus any
credited service provided under Company policy or otherwise to Executive, plus
the remaining time of any Term during which Executive’s employment is
terminated, plus

 

16



--------------------------------------------------------------------------------

twenty-four (24) months. To the extent that the Company determines that the
crediting of additional service as described herein under a Company benefit plan
will jeopardize the tax-qualified status of such plan or is otherwise not
permissible under such plan, then such additional credits shall not be applied
and the Company shall instead calculate and pay to Executive at the time set
forth in Section 16.3.1 a lump sum cash payment equal to the value of any
benefits which would have resulted from such additional forfeited service
credits.

16.5 No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided in this Section 16, nor shall the amount of any payment be
reduced by any compensation earned by Executive as a result of employment by
another employer or otherwise.

17. TERMINATION BY EXECUTIVE OTHER THAN FOR CONSTRUCTIVE TERMINATION AND OTHER
THAN IN CONNECTION WITH A CHANGE OF CONTROL

17.1 General Termination by Executive. Executive may voluntarily Terminate his
employment at any time.

17.2 Voluntary Termination Benefits. If Executive Terminates his employment
under this Agreement other than pursuant to Section 14 or Section 16, Executive
shall be entitled to:

17.2.1 Accrued But Unpaid Benefits. Accrued but unpaid amounts as of the date of
Termination with regard to Base Salary and other benefits described in
Section 10.1, such amounts to be paid on the first regular payroll date
(determined in accordance with the Company’s regular payroll practices)
occurring after the effective date of such Termination (or such other date as
provided by the applicable benefit plan);

17.2.2 Vesting of Equity Awards. Any previously vested stock options, restricted
stock and any equity or derivative security and similar awards, subject to the
terms of the applicable benefit plan;

17.2.3 Retirement Healthcare Benefits. If Executive is a Retirement Benefit
Eligible Executive, participation in Retirement Healthcare Benefits contemplated
by Section 8;

17.2.4 Retirement Welfare Plans. If Executive is a Retirement Benefit Eligible
Executive, all benefits required under all Retirement Welfare Plans to which
Executive is entitled; and

17.2.5 Other Benefits. Such other benefits and amounts as the Company shall
determine appropriate.

17.3 No Bonus. For the avoidance of doubt, Execute acknowledges that no
incentive award shall be payable pursuant to Section 5 if Executive Terminates
his employment pursuant to this Section 17.

 

17



--------------------------------------------------------------------------------

18. INDEMNIFICATION

In the event Executive is made, or threatened to be made a party to any legal
action or proceeding, whether civil or criminal or administrative, by reason of
the fact that Executive is, or was, a director or officer of the Company or
serves or served any other Affiliate in any capacity at the request of the
Company, Executive shall be indemnified by the Company, and the Company shall
pay Executive’s related expenses when and as incurred, to the full extent
permitted by law, if he acted in good faith and in a manner he believed to be in
or not opposed to the best interests of the Company and, in the case of any
criminal proceeding, he had no reasonable cause to believe his conduct was
unlawful. In all cases, such payments shall be made prior to the end of the
calendar year following the year such expenses were incurred, or such sooner
date as required to avoid penalties under Code Section 409A.

19. REMEDIES

Company recognizes that because of Executive’s special talents and
opportunities, in the event of Termination by the Company, other than for Cause,
Company acknowledges and agrees that the provisions of this Agreement, regarding
further payment of salary, including Base Salary, incentives, and vesting and
exercisability of options and other benefits constitute fair and reasonable
provisions for the consequences of such Termination, do not constitute a
penalty, and such payments and benefits shall not be limited or reduced by
amounts Executive might earn or be able to earn from any other employment or
ventures during the remaining period of the Agreement. Executive shall not be
required to mitigate the amount of any payment provided for in this Agreement by
seeking other employment or otherwise.

20. BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of Executive, his
heirs, distributees and assigns, and the Company, its successors and assigns.
Executive may not, without the expressed written consent of the Company, assign
or pledge any rights or obligations hereunder to any person, firm or
corporation. If Executive should die while any amounts would still be payable to
Executive had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with this Agreement to Executive’s estate,
or to his beneficiaries as described in Section 12.2, if such beneficiary
designation is so provided.

21. NO ATTACHMENT

Except as required by law or with the consent of the Company or by laws of
descent and distribution or permitted designation, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

22. ASSIGNMENT

Company shall require any successor (whether direct or indirect, by operation of
law, by purchase, merger, consolidation, or otherwise to all or substantially
all of the business and/or

 

18



--------------------------------------------------------------------------------

assets of the Company) to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall, at Executive’s election, be deemed a material breach of this
Agreement. In such event, Executive shall be entitled to compensation equal to
the greater of the benefit payable pursuant to Section 15 or Section 16. As used
in this Agreement, “Company” shall mean the Company as defined above and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

23. WAIVER

No term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

24. NOTICE

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered and acknowledged or delivered by United States
registered mail, return receipt requested, addressed, in the case of Executive
to Executive at his then current primary residence, as the Company may, from
time to time be notified, and in the case of the Company, to the attention to
the Corporate Secretary of the Company at the principal executive offices of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of a change of
address shall be effective only upon receipt.

25. GOVERNING LAW

This Agreement shall be governed and construed in accordance with the laws of
the State of Florida.

26. SEVERABILITY

If, for any reason, any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held so
invalid, and each such other provision shall to the full extent consistent with
the law continue in full force and effect. If any provision of this Agreement
shall be held invalid in part, such invalidity shall in no way affect the rest
of such provision not held so invalid, and the rest of such provision, together
with all other provisions of this Agreement shall to the full extent consistent
with the law continue in full force and effect.

 

19



--------------------------------------------------------------------------------

27. ARBITRATION

27.1 Arbitration. Any disagreement, dispute, controversy or claim arising out of
or in any way related to this Agreement or the subject matter hereof or the
interpretation hereof or any arrangements relating hereto or contemplated herein
or the breach, termination or invalidity hereof or the provision or failure to
provide for any other benefits on a Change of Control pursuant to any other
bonus or compensation plans, stock option plan, stock ownership plan, stock
purchase plan, life insurance plan or similar plan or agreement with the Company
and/or an Affiliate (as “change of control” may be defined in such other
agreements or plans), which benefits constitute “Parachute Payments,” shall be
settled exclusively and finally by arbitration. If this Section 28 conflicts
with any provision in any such plan or agreement, this provision requiring
arbitration shall control.

27.2 Conduct of Arbitration. Arbitration shall be conducted in accordance with
the Commercial Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association. The arbitration tribunal shall consist of three
arbitrators, one chosen by the Company, one chosen by Executive and one chosen
by the preceding two persons.

27.3 Cost of Arbitration. The parties shall equally divide all costs of
arbitration.

27.4 Situs of Arbitration. The arbitration shall be conducted in Orlando,
Florida or in any other city in the United States of America as the parties to
the dispute may designate by mutual written consent.

27.5 Enforcement of Awards. Any decision or award of the arbitration tribunal
shall be final and binding upon the parties to the arbitration proceeding. The
parties hereto hereby waive, to the extent permitted by law, any rights to
appeal or review such award by any court of tribunal. The parties hereto agree
that the arbitration award may be enforced against the parties to the
arbitration proceeding or their assets wherever the award may be entered in any
court having jurisdiction thereof.

27.6 Discovery. The parties stipulate that discovery may be held in any such
arbitration proceeding as provided in the Florida Code of Civil Procedure, as
may be amended from time to time.

28. LEGAL FEES

The Company shall pay all legal fees and expenses as incurred which may be
incurred by Executive in contesting or disputing matter under this Agreement,
including but not limited to seeking to obtain or enforce any right or benefit
provided in this Agreement, which payment shall be made in advance of the final
disposition of such contest. In all cases, such payments shall be made prior to
the end of the calendar year following the year such expenses were incurred, or
such sooner date as required to avoid penalties under Code Section 409A.

29. ENTIRE AGREEMENT

As of the Effective Date this Agreement contains the full understanding of the
parties hereto and, except as specifically provided herein, supersedes and
replaces any prior agreements of the

 

20



--------------------------------------------------------------------------------

parties relating to employment, change in control or severance benefits. This
Agreement may not be changed orally, but only:

29.1 by the Company to the extent determined by the Board to be reasonably
necessary to comply with applicable tax law, including but not limited to
changes necessary to avoid imposition of additional income tax on Executive
pursuant to Section 409A of the Code, or

29.2 by an agreement, in writing, signed by the party against whom enforcement
of any waiver, change, modification, extension or discharge is sought.

30. SECTION 409A COMPLIANCE

Any provision in this Agreement to the contrary notwithstanding, if Executive is
a “specified employee” within the meaning of Code Section 409A, any cash or
in-kind payments which constitute “deferred compensation” under Code
Section 409A and would otherwise become due under this Agreement during the
first six (6) months (or such longer period as required by Code Section 409A and
guidance issued thereunder) after Termination of Executive’s employment for
reasons other than death shall be delayed and all such delayed payments shall be
paid in full in the seventh (7th) month after the date of Termination, and all
subsequent payments shall be paid in accordance with their original payment
schedule. To the extent that during the first six (6) months after the date of
Termination, any such payment consists of (a) premiums or other contributions
becoming due to any insurer or other third party in order to continue in effect
any insurance policy or other contract necessary for the provision of the
benefits or amounts become payable to Executive with respect to such premiums or
contributions, or (b) Executive, his spouse, or eligible dependents travel on
any airline for which the lifetime pass privileges described herein would be
applicable, and in each case which constitute “deferred compensation” under Code
Section 409A, Executive shall be responsible for paying such amounts described
in clause (a) above in this paragraph directly to the insurer or other third
party and for paying the costs of the tickets for such airline travel described
in clause (b) above in this paragraph and shall receive reimbursement from
Company for such amounts in the seventh (7th) month after the date of
Termination.

 

EXECUTIVE       AIRTRAN HOLDINGS, INC.

 

    By:  

 

 

21